Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/8/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-9 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 1/4/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Specification has been amended to “a cross- sectional shape perpendicular to a longitudinal direction of the magnetostrictive material” from “a cross- sectional shape vertical to a longitudinal direction of the magnetostrictive material”.  It is accepted by understanding “a cross- sectional shape” is “a surface” that is on a plane perpendicular to a longitudinal direction of the magnetostrictive material.  The plane perpendicular to a longitudinal direction of the magnetostrictive material is same thing as the plane vertical to a longitudinal direction of the magnetostrictive material.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 2 recites “the magnetostrictive material is configured to rotate about an axis extending along the longitudinal direction in a state of being attached to the vibrating body.” 
Claim 9 recites “a composite material obtained by bonding a magnetostrictive material and a soft magnetic material is used instead of the magnetostrictive material.” 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is amended to recite “a direction perpendicular to a longitudinal direction of the magnetostrictive material” and “wherein the asymmetrical cross-sectional shape is asymmetrical with respect to a straight line extending along a vibration direction thereof due to vibration of the vibrating body”.  
(1) “a direction perpendicular to a longitudinal direction of the magnetostrictive material” is indefinite.  Any direction in plane of Fig. 2 is read on this.  See markup below. 

    PNG
    media_image1.png
    271
    400
    media_image1.png
    Greyscale

The cross section is taken along “a plane” perpendicular to a longitudinal direction of the magnetostrictive material.  However, the claim recites “a direction” which is not defined for a specific direction.  

thereof due to vibration of the vibrating body”, the term “thereof” is defined to mean “of the thing just mentioned; of that”.  Example use of it is "the member state or a part thereof".  

    PNG
    media_image2.png
    103
    636
    media_image2.png
    Greyscale

In case of claim recitation, there is no subjective element mentioned just before.  Best guess is “a vibration direction of the asymmetrical cross-sectional shape”.  It is not necessary to be “a vibration direction of the asymmetrical cross-sectional shape” equal to a vibration direction of the vibrating body.  One of differences is that the magnetostrictive material may be configured to rotate about an axis extending along the longitudinal direction in a state of being attached to the vibrating body. 
(3) Since a combination of “a direction perpendicular to” and “a vibration direction thereof” is vague and indefinite, office action at this time is prepared based on a reasonably broadest interpretation.  Examiner recommends that the 112 issue can be reduced when the structure is claimed to define more details as disclosed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 20120228877 A1).  
As for claim 1, Samuel discloses a vibration powered generator (title) having an elongated magnetostrictive material (125/525) [abstract, par.0023-0025, … etc.] having one end attached to a vibrating body (shaft 120/520, via 105/505 – Note 1) [0021], 
in which the magnetostrictive material vibrates (as a result of strain, [abstract, par.0022-0024, …. etc. Note 2]) due to vibration of the vibrating body whereby the vibration powered generator generates electric power with the aid of an inverse magnetostrictive effect of the magnetostrictive material (inherent property of the “vibration powered generator”) [0022], wherein
the magnetostrictive material has an asymmetrical cross-sectional shape in a cross section taken along a direction perpendicular to a longitudinal direction (Figs. 1B, 6A) of the magnetostrictive material (see Fig. 6A and 6B markup direction. Note 3), 

Note 1: The applicant discloses the magnetostrictive material 12 has one end 12a attached to the vibrating body 1 with the support 11 disposed therebetween.  Thus, it is an attachment by using additional elements.  Prior art has been applied accordingly. 
Note 2: Strain is simply the measure of how much an object is stretched or deformed. Strain occurs when force is applied to an object. Strain deals mostly with the change in length of the object.  Hence, the magnetostrictive material (125/525) does vibrating. 
Note 3: “a longitudinal direction of the magnetostrictive material” is on any horizontal lines as in markup Figs. 2 and 6A below.  It is not necessary to mean at a specific location.  Therefore, “a direction” perpendicular to the longitudinal direction is any line in a plane of Fig. 6B.  Shaft is vibrating by eccentric rotational motion (Figs. 1B, 2, 6A). 
There are many vibrational direction locations depending on portion of the shaft.  Therefore, one of markup lines in Fig. 6B can be “a straight line extending along a vibration direction”.  See also next claim 2 defining “the magnetostrictive material is configured to rotate about an axis extending along the longitudinal direction” while claim 1 has defined “in which the magnetostrictive material vibrates”.  This means vibration can also be in form of rotation.  Many examples in the art; e.g., US 20160056685 A1, motion by crank shaft or cam shaft, etc. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in embodiments for harvesting energy with various positive displacement motors.

    PNG
    media_image3.png
    143
    492
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    336
    438
    media_image4.png
    Greyscale


As for claim 3, Samuel discloses the vibration powered generator according to claim 1, wherein (refer markup in claim 1 above) a largest width and a largest thickness of the asymmetrical cross-sectional shape are different, and a largest width direction and a largest thickness direction of the asymmetrical cross-sectional shape are inclined with respect to the vibration direction.
As for claim 4, Samuel discloses the vibration powered generator according to claim 3, wherein an angle between the largest width direction and/or the largest thickness direction and the vibration direction can be changed in a state in which the 
As for claim 5, Samuel discloses the vibration powered generator according to claim 3, wherein a ratio of the largest width of the magnetostrictive material to the largest thickness can be changed in a state in which the magnetostrictive material is attached to the vibrating body (it is obvious per location of 125/525).
As for claim 6, Samuel discloses the vibration powered generator according to claim 3, wherein it is obvious by shown in drawing that, when the largest width of the magnetostrictive material is b and the largest thickness is h, a value of b/h is between 2.5 and 5.0.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As for claim 7, Samuel discloses the vibration powered generator according to claim 1, wherein (see Figs.1b, 2, 6a) the magnetostrictive material has a shape in which the cross-sectional shape changes along the longitudinal direction.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Harouny (US 20140285044 A1).    
As for claim 2, the claim recites “wherein the magnetostrictive material is configured to rotate about an axis extending along the longitudinal direction in a state of being attached to the vibrating body.


    PNG
    media_image5.png
    333
    494
    media_image5.png
    Greyscale

Examiner interprets for purpose of examination that the applicant meant it is to rotate by a result of the structure since the angle of the cross-sectional shape vertical to the longitudinal direction of the magnetostrictive material can be changed with respect to the vibration direction, and therefore, it is possible to change the magnitude of vibration at respective resonance frequencies.  
Samuel discloses the angle of the cross-sectional shape vertical to the longitudinal direction of the magnetostrictive material can be changed with respect to the vibration direction (see Figs. 6B), and therefore, it is possible to change the magnitude of vibration at respective resonance frequencies.  As the portions of 
As a reference, Harouny shows (Fig. 4) the body receiving forces by angle is configured to rotate about an axis extending along the longitudinal direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a feature of rotating as a result of structure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Sato et al (“Co-ferrite – A material with interesting magnetic properties”, 
ISAM 2013).  
As for claim 8, Samuel discloses the vibration powered generator according to claim 1, wherein Samuel discloses the magnetostrictive material is formed of a Fe based alloy [0022].  Although Samuel does not explicitly disclose a Fe-Co-based alloy, Sato teaches Fe-Co-based alloy is used for magnetostrictive material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for good mechanical properties in replacement of Terfenol-D.  
Sato et al., “Co-ferrite – A material with interesting magnetic properties”, 
ISAM 2013 - IEEE International Symposium on Assembly and Manufacturing held on 30 Jul, 2013 - 2 Aug, 2013. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Ujihara et al (US 20090315335 A1).    
As for claim 9, Samuel discloses the vibration powered generator according to claim 1, wherein Samuel does not explicitly disclose a composite material obtained by bonding a magnetostrictive material and a soft magnetic material is used instead of the magnetostrictive material.  
Ujihara teaches a composite material obtained by bonding a magnetostrictive material (104) [0014] and a soft magnetic material (106) is used instead of the magnetostrictive material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for 
spring force to increase and the magnetic force to essentially vanish. 

Rejection with HASEGAWA et al (US 20150288300 A1): 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al (US 20150288300 A1).  
As for claim 1, HASEGAWA discloses a vibration powered generator (title, Fig. 14) having an elongated magnetostrictive material (172) [abstract, par.0008, 0100-0105,… etc.] having one end attached to a vibrating body (180) [0101], 
in which the magnetostrictive material vibrates [0101] due to vibration of the vibrating body whereby the vibration powered generator generates electric power with the aid of an inverse magnetostrictive effect of the magnetostrictive material (inherent property of the “vibration powered generator”), wherein

wherein the asymmetrical cross-sectional shape is asymmetrical (as sloped) with respect to a straight line extending along a vibration direction thereof (see markup below) due to vibration of the vibrating body (180).  The vibration direction of the vibrating body (180) is obvious to be as markup below referred to previous embodiments.  Hence, there is asymmetrical cross-sectional shape with respect to a straight line extending along a vibration direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure as claimed to avoid damage to parts. 

    PNG
    media_image6.png
    409
    361
    media_image6.png
    Greyscale


rotate about an axis extending along the longitudinal direction in a state of being attached to the vibrating body.
Examiner believes one in ordinary skills in the art would not be understanding without burden that the fixed flat bar of the magnetostrictive material is to rotate in conventional meaning, although specification recites same thing.  No further explanation provided.  See markup below.  Long line is longitudinal direction of the magnetostrictive material, and ring is to rotate. 

    PNG
    media_image5.png
    333
    494
    media_image5.png
    Greyscale

Examiner interprets for purpose of examination that the applicant meant it is to rotate by a result of the structure since the angle of the cross-sectional shape vertical to the longitudinal direction of the magnetostrictive material can be changed with respect to the vibration direction, and therefore, it is possible to change the magnitude of vibration at respective resonance frequencies.  

As for claim 3, HASEGAWA discloses the vibration powered generator according to claim 1, wherein (refer markup in claim 1 above) a largest width and a largest thickness of the asymmetrical cross-sectional shape are different, and a largest width direction and a largest thickness direction of the asymmetrical cross-sectional shape are inclined with respect to the vibration direction.
As for claim 4, HASEGAWA discloses the vibration powered generator according to claim 3, wherein an angle between the largest width direction and/or the largest thickness direction and the vibration direction can be changed in a state in which the magnetostrictive material is attached to the vibrating body (it is obvious per location of 172). 
As for claim 5, HASEGAWA discloses the vibration powered generator according to claim 3, wherein a ratio of the largest width of the magnetostrictive material to the largest thickness can be changed in a state in which the magnetostrictive material is attached to the vibrating body (it is obvious per location of 172).
As for claim 6, HASEGAWA discloses the vibration powered generator according to claim 3, wherein it is obvious by shown in drawing that, when the largest width of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As for claim 7, HASEGAWA discloses the vibration powered generator according to claim 1, wherein (see Fig.14) the magnetostrictive material has a shape in which the cross-sectional shape changes along the longitudinal direction (bents at ends).  
As for claim 8, HASEGAWA discloses the vibration powered generator according to claim 1, wherein the magnetostrictive material is formed of a Fe-Cobalt based alloy [0050].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA in view of Ujihara et al (US 20090315335 A1).    
As for claim 9, HASEGAWA discloses the vibration powered generator according to claim 1, wherein a composite material obtained by bonding a magnetostrictive material (172) and a bonded part (174) is used instead of the magnetostrictive material.  HASEGAWA is silent to describe the bonded part is of a soft magnetic material.  
Ujihara teaches a composite material obtained by bonding a magnetostrictive material (104) [0014] and a soft magnetic material (106) is used instead of the magnetostrictive material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for 
spring force to increase and the magnetic force to essentially vanish. 

Magnetostriction
Magnetostriction is a property of magnetic materials that causes them to change their shape or dimensions during the process of magnetization. The variation of materials' magnetization due to the applied magnetic field changes the magnetostrictive strain until reaching its saturation value, λ. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 8 recites “magnetostrictive material is formed of a Fe based alloy”.  Additional sample references are: FURUKAWA et al ( US 20170207728 A1) and Huang et al (US 20070282378 A1).   
FURUKAWA teaches [0052] Fe-Co-based alloy is used for magnetostrictive material.  Huang teaches [0105] Fe-Co-based alloy is used for magnetostrictive material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for mechanical property with preferred Young's modulus.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JOHN K KIM/Primary Examiner, Art Unit 2834